Case: 14-30520      Document: 00512939161         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 14-30520                               FILED
                                                                          February 18, 2015

SEAN MONROE,                                                                Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellant

v.

N. BURL CAIN, Warden; KENNETH NORRIS,                               Assistant        Warden;
JONATHAN ROUNDTREE, Medical Doctor,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-798


Before KING, JOLLY and HAYNES, Circuit Judges.
PER CURIAM: *
       Sean Monroe, Louisiana prisoner # 294086, moves this court for leave to
proceed in forma pauperis (IFP) on appeal from the summary judgment
dismissal of his 42 U.S.C. § 1983 complaint and from the certification that his
appeal was not taken in good faith. He argues that the district court erred by
granting summary judgment because there are six genuine issues of material
fact that would preclude summary judgment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30520    Document: 00512939161      Page: 2   Date Filed: 02/18/2015


                                 No. 14-30520

      By moving to proceed IFP, Monroe is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into an appellant’s good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted). This court may
dismiss the appeal sua sponte under Fifth Circuit Rule 42.2 if it is frivolous.
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      This court reviews the grant of a motion for summary judgment de novo.
Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is warranted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. CIV. P. 56(a). The court draws all reasonable inferences
in favor of Monroe, the nonmoving party. Haverda v. Hays County, 723 F.3d
586, 591 (5th Cir. 2013). “A genuine dispute as to a material fact exists when,
after considering the pleadings, depositions, answers to interrogatories,
admissions on file, and affidavits, a court determines that the evidence is such
that a reasonable jury could return a verdict for the party opposing the
motion.” Id.
      As the district court determined, Monroe’s complaints against Dr.
Roundtree fail because his medical records establish that he received ongoing
medical treatment for complaints of abdominal pain. See Gobert v. Caldwell,
463 F.3d 339, 346 n.24 (5th Cir. 2006). Neither his disagreement with the
treatment he received nor his assertion that he should have undergone
additional diagnostic testing and surgery gives rise to a claim of deliberate
indifference. Id. at 346; see Domino v. Texas Dep’t of Crim. Justice, 239 F.3d
752, 756 (5th Cir. 2001).    To the extent that Monroe sought to hold Dr.



                                       2
    Case: 14-30520    Document: 00512939161    Page: 3   Date Filed: 02/18/2015


                                No. 14-30520

Roundtree vicariously liable, his claim is not cognizable. See Carnaby v. City
of Houston, 636 F.3d 183, 189 (5th Cir. 2011). We decline to address Monroe’s
challenge to the constitutionality of applying the Patient Protection and
Affordable Care Act to Louisiana prisoners. See United States v. Armstrong,
951 F.2d 626, 630 (5th Cir. 1992).
      Monroe’s motion to proceed IFP is GRANTED and the judgment of the
district court is AFFIRMED.




                                      3